Citation Nr: 0907034	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  06-23 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	David C. Corey, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to March 
1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to service 
connection for PTSD inter alia.  

In July 2007, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is associated with the claims folder.  

In January 2008, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the veteran's claim (as reflected in a May 2008 
supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration. 

In October 2008, evidence from the veteran's representative 
was received by the Board subsequent to the issuance of the 
last SSOC.  A waiver of RO consideration was not provided.  
However, a review of this evidence reveals that the 
submission consists of either duplicate copies of records 
that have previously been considered, or pertains to matters 
unrelated to the issues on appeal.  Therefore, a decision by 
the Board at this time is not precluded.  38 C.F.R. § 20.1304 
(2008).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The record does not demonstrate that the veteran engaged 
in combat with the enemy and other stressors to support a 
diagnosis of PTSD have not been verified.

3.  The veteran does not have PTSD stemming from exposure to 
stressors in military service. 


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in November 2004 and February 2008.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that the 
veteran send in any evidence in his possession that would 
support his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The veteran's claim was readjudicated in the Supplemental 
Statement of the Case of May 2008 following issuance of the 
most recent VCAA notice.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).   


Legal Criteria

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.   "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  Additionally, service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  Each disorder for which a 
veteran seeks service connection must be considered on the 
basis of evidence, including that shown by his service 
records, his medical records, and pertinent medical and lay 
evidence.  Id. 

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Background

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran asserts that he incurred PTSD as the result of 
physical and emotional abuse inflicted on him during boot 
camp by his drill sergeant.

Service treatment records show that in December 1975, the 
veteran was referred for a psychiatric evaluation following a 
"suicide gesture" while confined for an evaluation for drug 
rehabilitation.  The examiner noted an impression of 
"immature passive aggr[essive] antisocial."  He didn't 
remember the suicide incident or the reasons why.  He 
reported that he had gone AWOL to get away from drugs and was 
trying to get out of the service.  He had been taking LSD and 
many other drugs prior to being confined.  He also informed 
the examiner that he was known with "a 'bad' reputation" as 
a child; he had a police record for alcohol and suspicion of 
robbery.

The veteran was sent again to drug rehabilitation following 
an incident in which the veteran reported that he had taken 
"Angel Dust" in February 1976.  Thereafter, the veteran was 
administratively separated from the military.  Personnel 
records reflect that the veteran went absent without leave 
for periods of time.

A June 1998 report from Dr. P.L. noted that the veteran 
reported that in May 1998, he had been in a boating accident 
and was shipwrecked until he was rescued by the Coast Guard.  
The veteran complained of several symptoms, including 
insomnia, anxiety, depression, intrusive recollections, and 
avoidance of thinking about the boating accident. He denied 
any prior history of depression and was diagnosed with PTSD 
based on the stressor of the boating accident.

The veteran underwent a VA psychiatric evaluation in August 
2004.  The examiner noted an impression of adjustment 
disorder not otherwise specified.  In September 2004, other 
examiners noted an impression of adjustment disorder not 
otherwise specified, rule out personality disorder not 
otherwise specified.  A February 2005 report from a VA 
physician indicated that the veteran was diagnosed with 
anxiety and PTSD.  No findings upon which the diagnosis of 
PTSD was based were reported.  A February 2005 VA psychiatric 
evaluation noted an impression of adjustment disorder with 
mixed emotional features.  VA treatment records dated from 
February 2005 to March 2005 noted a history of PTSD.  A May 
2005 VA mental health record noted on Axis I, a diagnosis of 
adjustment disorder, anxiety disorder, substance abuse in 
sustained remission, and PTSD per patient.

A November 3, 2006 VA examination report shows that the 
examiner provided a diagnosis of history of polysubstance 
dependence on Axis I.  The examiner maintained that the 
veteran did not meet the criteria for PTSD based on DSM-IV 
[American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders] criteria.

A November 6, 2006 VA psychology note shows that the examiner 
provided assessments of alcohol and nicotine dependence, 
chronic and ongoing, and antisocial personality disorder.  
PTSD needed to be ruled out pending further tests. In a March 
2007 addendum, the examiner noted that with respect to test 
scales that measured prior traumatic episodes, they were 
elevated and certainly suggestive of PTSD.  The examiner 
added, however, that since the veteran admitted during the 
interview that he routinely experienced both physical and 
emotional trauma during his childhood, it was impossible to 
determine whether his current symptoms were solely due to his 
report that he was routinely mistreated during his stint in 
the service.  The examiner concluded that the test results 
supported his initial diagnosis while they also "suggest[ed]" 
a diagnosis of PTSD as well.

A November 2007 VA mental health evaluation shows a diagnosis 
of PTSD on Axis I.  The examiner noted that the veteran had 
symptoms of non-combat related PTSD that "appear[ed]" to be 
related to the time he spent in the service.  The November 
2007 examiner did not have the benefit of a review of the 
veteran's entire claims file in making his assessment.  This 
is significant in light of multiple evaluations that 
indicated that the veteran had PTSD related to a non-service 
related event (the boating accident), that indicated that the 
veteran did not have PTSD, or that indicated that his 
symptoms "suggest[ed]" a diagnosis of PTSD.  Indeed, the 
November 2007 examiner even noted that the veteran was 
evaluated in September 2007 by the VA [Stress Treatment 
Program] and they reportedly indicated that the veteran did 
not meet the criteria for PTSD. 

The veteran was afforded a VA examination in March 2008.  The 
examiner reviewed the claims file and correctly noted that 
the veteran was last seen for a compensation and pension 
examination for posttraumatic stress disorder on November 3, 
2006.  (Emphasis Added).  At that time, he was diagnosed with 
antisocial personality disorder and a history of 
polysubstance dependence.

At the March 2008 VA C&P examination, the veteran reported 
that his military trauma was being beaten up by a Sergeant 
Blackmon on multiple occasions.  He reported that after these 
beatings, he began drinking alcohol, heavily and also began 
having disciplinary problems while in the service.  According 
to his active duty treatment records, he was seen by 
psychiatry, and was diagnosed with immature and antisocial 
personality (note dated 12/10/1975).  The examiner noted he 
was given a general discharge under honorable conditions and 
had received court martials for being AWOL while in the 
service.

Since his discharge from the service, he has had significant 
problems with anger, irritability, poor impulse control, drug 
and alcohol abuse, legal charges, interpersonal conflicts 
with colleagues, coworkers, and health care providers, and 
frustration with the VA disability system.  He reported for 
the examination with a briefcase full of paperwork relating 
to his VA claims.  He claimed that multiple providers have 
"entered lies in my chart."  He reported that "even my 
congresswoman in New Jersey in 1974 diagnosed me with PTSD."

Regarding PTSD symptoms, the examiner noted that the veteran 
does report avoidance of loud noises and crowds, and reports 
feeling hypervigilant at times.  However, he has minimal 
reexperiencing symptoms.  He reports that he does have 
nightmares, but usually cannot remember the content of the 
nightmares, and when he does remember the content, it is 
nonspecific and generalized.  Regarding antisocial 
personality symptoms, he has significant problems with 
controlling his anger (which was also apparent during today's 
examination), impulsivity, deceitfulness, is an unreliable 
historian (stated early on in the interview that he hasn't 
had alcohol or cannabis in the past two months, but then 
later stated that he enjoys getting drunk and would like to 
be prescribed medical marijuana because it works better for 
him than his prescribed medications), disregard for safety of 
others, lack of remorse, inability to sustain employment, and 
failure to conform to social norms.  He claimed experiencing 
his symptoms for 30+ years.

The veteran initially denied using alcohol or cannabis in the 
past two months, but then later stated that he enjoys getting 
drunk and would like to be prescribed medical marijuana for 
his medical conditions.  Due to the inconsistencies in this 
veteran's report of substance use, the examiner felt it is 
difficult to accurately assess his level of substance use at 
this time.  He reports that he is unemployed and that he has 
been unable to hold down jobs over the years due to his 
temper and irritability.  He claims that he would like to 
work, but can't due to his inability to get along with other 
people.  There is no impairment in thought process or 
communication.

On the mental status examination, he was alert and oriented 
in all spheres.  Veteran appeared stated age with disheveled 
grooming.  His eye contact was good, and there was no 
psychomotor retardation or agitation, although the veteran 
was angry throughout most of the interview.  Speech was of 
normal rate, loud volume/tone.  Mood was angry with irritable 
and labile affect, linear and goal-directed without flight of 
ideas or looseness of associations.  There were no current 
suicidal or homicidal ideation, intent, or plan or 
auditory/visual/tactile hallucinations and patient did not 
appear to respond to internal stimuli.  Cognition appeared 
intact. Insight and judgment were moderate.  Diagnosis on 
Axis I was Alcohol and cannabis abuse and Antisocial 
personality disorder on Axis II: 

The psychiatrist concluded that this veteran does not meet 
full DSM-IV criteria for posttraumatic stress disorder but 
does meet DSM-IV criteria for antisocial personality disorder 
and he has received this diagnosis multiple times in the past 
by a variety of different mental health providers.   


Analysis

The veteran contends in essence, that he has PTSD as the 
result of physical and emotional abuse inflicted on him 
during boot camp by his drill sergeant during his military 
service.

Where, as here, the veteran did not serve in combat, or if 
the claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  Most 
significantly, as the veteran does not have a current 
disability to substantiate a claim for service connection for 
PTSD, there is no need for the Board to further address the 
alleged stressors at this time.

Over the years, the veteran has been diagnosed with PTSD 
every now and then, most significantly in 1998, in connection 
with being shipwrecked and rescued by the Coast Guard.  

One outpatient treatment record from November 2007 is 
principally advanced as supporting that the veteran has 
"non-combat related PTSD which appear[s] to be related to 
the time he spent in the service."  The veteran reported 
being assaulted in service.  Significantly, the Board 
observes that the veteran had also reported to the examiner 
who authored that examination report that he had not had any 
problems prior to service and even denied alcohol or drugs 
before service.  The examiner did not have access to the 
claims file.  

The March 2008 VA examination was based on a complete review 
of the claims file, and that VA examiner's conclusion was 
that the veteran does not suffer from PTSD.  That examination 
diagnosis is entitled to greater weight than the diagnosis 
rendered in outpatient treatment reports from November 2007.  
See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). (greater 
weight may be placed on one physician's opinion over another 
depending on factors such as reasoning employed by the 
physicians and the extent to which they reviewed prior 
clinical records and other evidence).  

In this case the diagnosis of the November 2007 at the VA 
outpatient clinic was not predicated on a review of the 
claims folder and the examiner's opinion apparently rests in 
large part on history as provided by the veteran to support 
his diagnosis.  The veteran's account of his history, at that 
time, was plainly inconsistent with other reports in the 
claims file, such as the report in service treatment records 
as to problems with alcohol and with police authorities prior 
to service.  In November 2006, he also reported childhood 
physical and emotional trauma.  

An examination such as the November 2007 examination that is 
based on a questionable history is inadequate for rating 
purposes.  West v. Brown, 7 Vet. App. 70, 77-8 (1994).  
Moreover, the Court has stated that a medical opinion based 
entirely on a claimant's historical account of his medical 
and service background lacked probative value.  Reonal v. 
Brown, 5 Vet. App. 458 (1993).   

The Board, therefore, attaches greater weight to the March 
2008 medical findings of the VA psychiatrist, which were 
predicated on a review of the claims file as well as an 
examination of the veteran.  In fact, the examiner considered 
the veteran's claimed in-service stressors when concluding 
that the veteran did not meet the criteria for PTSD.  In 
addition, the VA examiner provided a rationale for why he 
believed that the findings did not support a current 
diagnosis for PTSD in terms of minimal reexperiencing and 
only generalized and nonspecific nightmares, when he could 
recall them at all.  

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability. See 38 U.S.C.A. §§ 1110; 1131.  
In the absence of proof of present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 
U.S.C.A. § 1131 requires existence of present disability for 
VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).  Thus, in the absence of competent 
medical evidence establishing a current diagnosis of PTSD, 
the claim must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for PTSD is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


